Citation Nr: 1430238	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-46 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) of the left lung.

2.  Entitlement to service connection for non-small cell carcinoma.

3.  Entitlement to service connection for peripheral neuropathy as secondary to non-small cell carcinoma.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, stress, and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1959 to September 1963.  He died in December 2010 while his claims were pending.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The matter is now being handled at the Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania.

At the time of his death, the Veteran had pending claims for the issues listed above.  An eligible person may file a request to be substituted as the Appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Appellant, who is the widow of the Veteran, filed a motion within a year of the Veteran's death to be substituted for him in his claims.  In an August 2012 Administrative Decision the RO recognized the Appellant as the proper claimant for the purposes of basic eligibility for substitution upon the death of the Veteran.  Therefore, the claims will be considered with the Appellant substituted as the claimant.

The Appellant requested a hearing before the Board.  The requested hearing was conducted in February 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2014 hearing, the undersigned VLJ fully explained the issues involved.  Also, the VLJ suggested submission of any medical evidence that had not yet been provided.  The Appellant was represented at the hearing by a representative.  A review of the record reveals no assertion, by the Appellant or her representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Appellant and her representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record. 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2014, prior to the promulgation of a decision in the appeal, the Appellant withdrew the appeal for entitlement to service connection for COPD of the left lung.

2.  The Veteran's non-small cell carcinoma is not casually or etiologically due to service, to include exposure to asbestos.

3.  The Veteran's peripheral neuropathy is not proximately due to or aggravated a service-connected disability and is not casually or etiologically due to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for COPD of the left lung by the Appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Service connection for non-small cell carcinoma is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Service connection for peripheral neuropathy, as secondary to non-small cell carcinoma, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In the present case, the VCAA duty to notify was satisfied by letters sent to the Veteran in March 2009 and July 2009 that fully addressed all notice elements and was sent prior to the initial regional office decision in this matter.  The letters informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence was well as the criteria for establishing a disability rating and effective date of award.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, service treatment records, and Social Security records.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file, which was also reviewed.  The Veteran was afforded VA examinations and medical opinions were obtained.

Neither the Appellant nor her representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Appellant is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Appellant has withdrawn the issue of entitlement to service connection for COPD of the left lung.  See February 2014 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

III.  Service Connection Claims

The Appellant seeks entitlement to service connection for the Veteran's non-small cell carcinoma and peripheral neuropathy.  The Appellant asserts the Veteran's carcinoma was due to exposure to asbestos during service and that his peripheral neuropathy was secondary to his carcinoma.

Importantly, the Board notes that exposure to asbestos has been conceded based on the Veteran's personnel records, which indicate that he served as an aviation boatswain's mate.   

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).  The Board notes that the aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos." 

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 

For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 

The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Facts

The Veteran's service records were reviewed.  The Veteran's enlistment examination from September 1959 did not note any abnormalities, other than identifying marks and pilonidal sinus.  During service, there were no diagnoses, or treatment of lung cancer or peripheral neuropathy.  

The Veteran's separation examination from September 1963 did not note any abnormalities, other than identifying body marks. 

The Veteran's post-service records were reviewed: 

1.  Non-Small Cell Carcinoma

In May 2008, the Veteran was diagnosed with probable cancer of the lung, with poor operative risk in view of his coronary artery disease and severe COPD.  See May 2008 VA treatment note.  

In August 2008, it was noted that he was diagnosed with non-small cell carcinoma of the right lung and started chemotherapy.  

In November 2009, the Veteran's treating physician submitted a statement opining that the Veteran's exposure to asbestos in service was likely a contributing factor to his diagnosis of lung cancer.  No additional rationale was provided.

The Veteran was afforded a VA examination in May 2010.  It was noted that he started smoking while in the military, about one pack a day for four years.  The Veteran reported that after leaving the military in 1963, he stopped smoking but restarted in 1974 and smoked, on average, one pack a day until 2008.  The Veteran's exposure to asbestos during service was also noted.  

The VA examiner opined that the Veteran's lung cancer was not at least as likely as not the result of exposure to asbestos during service.  The examiner explained that smoking had an 11 fold increase compared with asbestos, which carried a six fold increased risk.  It was noted that the 11-fold increase was in all smokers, regardless of amount and stated that the data supports the contention that cigarette smoking, rather than asbestos exposure was the dominant factor in the Veteran's lung cancer.

The Veteran died in December 2010, with an immediate cause of death listed as carcinoma of the lung.  See December 2010 Death Certificate.
 
2.  Peripheral Neuropathy

VA treatment records indicate that approximately two weeks after completion of chemotherapy in October 2008, the Veteran reported a "freezing" sensation in his feet, bilaterally.  It was noted that this progressed to a painful, burning sensation that was constant and present in a stocking-glove distribution.  In addition, the Veteran experienced the same sensation in his right hand, although it was intermittent and not as severe as in his feet.  In July 2009, it was noted that the Veteran's neuropathy was most likely caused by his chemotherapy.  

The Veteran was afforded a VA examination in May 2010, during which he was diagnosed with peripheral neuropathy consistent with the type of chemotherapy given for his lung cancer.

Analysis

At the outset, the Board notes that the Veteran had diagnoses of non-small cell carcinoma and peripheral neuropathy.  As such, element (1) under Shedden, current diagnosis, is met for both service connection claims.

Importantly, however, the evidence is against a finding that the Veteran's non-small cell carcinoma is due to his exposure to asbestos.  

In making this determination, the Board notes that the Veteran's physician submitted a medical opinion in November 2009 opining that the Veteran's exposure to asbestos in service was likely a contributing factor to his lung cancer.  This opinion conflicts with the May 2010 VA opinion.  Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993). 

Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

The November 2009 private physician's opinion provided no explanation or rationale.  There is no indication that the physician reviewed the Veteran's claims folder, and thus there is no evidence that indicates the physician had knowledge that the Veteran's history included smoking.  Moreover, the physician did not provide a rationale for the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  There was no explanation regarding how the Veteran's asbestos exposure, rather than his smoking, led to the Veteran's cancer.  Hence, this opinion is given limited probative value.

The November 2009 private opinion, without any supporting rationale or citation to medical studies, is in contrast to the May 2010 VA opinion, which consisted of a complete review of the claims folder and reference to pertinent studies pertaining to the association between asbestos, smoking and the development of cancer.  In formulating the opinion, the VA physician was aware of the Veteran's history of smoking during his active service and post service, as well as his exposure to asbestos during service, and an opinion was provided in light of this information.  The May 2010 VA opinion refers to a specific medical study regarding asbestos exposure, cigarette smoking and death rates.  The Board accepts the May 2010 opinion as being the most probative and persuasive medical evidence on the subject, as it contains detailed rationale for the medical conclusions and is based on sound medical principles.  See Boggs v. West, 11 Vet. App. 334 (1998). 

As no causal relationship has been established between the Veteran's time in service and his later development of non-small cell carcinoma, the subsequent claim for entitlement to service connection for peripheral neuropathy, as secondary to non-small cell carcinoma, also fails.  As noted above, establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board does not dispute that the evidence indicates the Veteran was diagnosed with peripheral neuropathy and that the peripheral neuropathy was a result of his treatment for lung cancer; however, it is has been determined that non-small cell carcinoma (lung cancer) is not a service-connected disability.  

The Board notes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  However, there is simply no evidence of record that the Veteran's peripheral neuropathy is directly related to his time in service.  There were no complaints, symptoms, or diagnoses of peripheral neuropathy during service and no post-service evidence indicates that it was causally or etiologically due to service.  The only evidence of record indicates that the Veteran's peripheral neuropathy is secondary to his lung cancer, and unfortunately, the preponderance of evidence indicates that the Veteran's lung cancer is not causally or etiologically due to service, to include his exposure to asbestos.

The Board has considered the lay statements of the Veteran and the Appellant.  While the Veteran is competent to provide his observations of what he experienced during and after service and as to some medical matters, the question of a possible relationship between asbestos and his lung cancer in this case are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to provide.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence).  The Veteran and the Appellant are not competent to provide medical opinions relating exposure to asbestos to his subsequent development of non-small cell carcinoma, and thus the lay statements in this regard are accorded no probative value.  Accordingly, the claims fail.

In summary, although the Veteran has current diagnoses, the weight of the evidence reflects that the Veteran did not develop the claimed disorders during service or as a result of service.  There were no symptoms or diagnoses of either of these disorders during service.  Furthermore, the most persuasive medical opinion of record does not link the Veteran's diagnoses to service or to any service-connected disability.  

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for non-small cell carcinoma and peripheral neuropathy.  

As the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeals are denied.


ORDER

Entitlement to service connection for COPD of the left lung is dismissed.

Entitlement to service connection for non-small cell carcinoma is denied.

Entitlement to service connection for peripheral neuropathy, as secondary to non-small cell carcinoma, is denied.


REMAND

The Appellant seeks entitlement to service connection for the Veteran's acquired psychiatric disorder.  

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration.  VA has a duty to assist the claimant in obtaining the evidence needed to substantiate a claim.  38 U.S.C.A. § 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Here, the Board notes that the Veteran was afforded a VA examination in June 2010.  At the time, the Veteran was diagnosed with adjustment disorder with depressed mood.  The examiner opined that the Veteran's depressed mood was at least as likely as not caused by his peripheral neuropathy, as there were no significant depressive features for at least two years prior to starting chemotherapy, and subsequent reported onset of peripheral neuropathy.

Importantly, however, the Board notes that the Veteran reported long-standing symptoms of anxiety that began while in the Navy.  See August 2008 VA treatment note.  In February 2008, a VA treatment note reported that the Veteran needed to take a stronger dose of medicine for his anxiety/nervousness.  Similarly, in January 2008, the Veteran submitted a statement describing the stress and fear he experienced while in the Navy.  See January 2008 statement.  Given this evidence, the Board finds a remand is necessary to obtain an addendum opinion regarding whether the Veteran's acquired psychotic disorder is causally or etiologically due to service, on a direct basis. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion regarding the Veteran's claimed acquired psychiatric disorder.

The examiner should receive a copy of this Remand and review the Veteran's claims file.

After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following:

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology of his acquired psychiatric disorder, is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's psychiatric disorder was causally or etiologically due to service, to include the reported stress and fear experienced during service. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  The AMC/RO should then readjudicate the claim for entitlement to service connection for an acquired psychiatric disorder.  If the benefits sought are not granted, the Appellant and her representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


